Citation Nr: 0908673	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran served on active duty from March 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due to the effects of his 
service-connected post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).




Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).   "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).


Analysis

The Veteran is service-connected for PTSD, rated as 70 
percent disabling; tinnitus, rated as 10 percent disabling; 
and hearing loss, rated as noncompensable.  The Veteran filed 
his claim for a TDIU in May 2006.  

On his claim for a TDIU the Veteran reported that the highest 
level of education he had completed was two years of college.  
He also stated that he used to work as a heavy equipment 
operator for the company he owned.  The Veteran stated that 
he left that job in June 2005 because he was disabled to 
work; he specifically identified PTSD as being the cause of 
his inability to remain employed.   

Before the rating decision the Veteran was afforded a VA 
psychiatric evaluation in July 2006.  At that time it was the 
examiner's opinion that the Veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships because of his PTSD.  The examiner also 
reported that the Veteran experienced irritability and 
outbursts of anger, hypervigilence, trouble sleeping, 
difficulty concentrating, and exaggerated startle response.  
The examiner stated that all of these symptoms caused 
distress or impairment of social, occupational, and other 
areas of functioning.  The Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50, which is 
indicative of serious impairment of social, occupational, or 
school functioning.  The Veteran also takes a variety of 
medications to treat his PTSD, to include anti-depressants, 
anti-anxiety agents, anti-psychotics, and sleeping pills.

The Veteran has also regularly attended group therapy at a VA 
outpatient clinic.  In a group therapy session in August 2007 
the Veteran stated that he was afraid of losing his house and 
was worried about his ability to go back to work because of 
his anger issues related to his PTSD.  At an April 2007 
psychiatric counseling appointment the Veteran complained 
that his irritability and anger management problems made it 
difficult to handle his job, and now current money problems 
only increased his stress level.  At that appointment several 
of the Veteran's medication dosage levels were increased and 
he was told that they would cause increased drowsiness and he 
should not be driving.  At a January 2007 counseling session 
the Veteran reported that he was not working.  He said that 
he had been a business owner, but had to get out of it.  

The RO essentially denied a TDIU based on a determination 
that the Veteran was self-employed.  However, the Veteran 
asserts that his wife is now sole owner of the trucking 
company that the Veteran used to own, and that he is 
unemployed and unemployable due to his PTSD.  In support of 
his claim, he submitted copies of his 2006 joint tax return 
and stock dividend distributions, which substantiate that the 
Veteran's occupation was reported as "disabled," his wife's 
occupation was recorded as "corporate officer," and all 
dividends were distributed in his wife's name.  

The Board finds that due to the Veteran's limited 
occupational background and in light of the manifestations of 
his service-connected PTSD, he has little realistic 
possibility of maintaining employment, which is supported by 
the July 2006 VA examination report and the tax return cited 
above. 

The Board concludes that the Veteran's service-connected PTSD 
is sufficient to preclude the Veteran from obtaining and 
maintaining any form of substantially gainful employment 
consistent with his education and employment background. In 
addition, the combined rating for the service-connected 
disabilities is 70 percent.  Accordingly, entitlement to a 
TDIU is in order.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


